Leave to appeal is granted and the matter is summarily remanded to the trial court for the limited purpose of conducting a hearing pursuant to State v. Bellucci, 81 N.J. 531 (1980). The trial judge shall thereafter submit his findings of fact and conclusions of law to the Appellate Division which shall determine the question of the continued representation of counsel for defendant on the appeal now pending in the Appellate Division (A-24-80). Jurisdiction of the appeal shall be retained by the Appellate Division.